Exhibit 99.1 JUST ENERGY GROUP INC. (THE “CORPORATION”) Annual and Special Meeting of the holder(s) of Common Shares of the Corporation. June 26, 2013 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon General and Special Business Outcome of Vote by Proxy 1.The election of the nine nominees as directors of the Corporation for the ensuing year: Carried: (all directors elected) John A. Brussa For: Withheld: Ken Hartwick For: Withheld: Gordon D. Giffin For: Withheld: Michael J.L. Kirby For: Withheld: Rebecca MacDonald For: Withheld: Brett A. Perlman For: Withheld: George Sladoje For: Withheld: Hugh D. Segal For: Withheld: William F. Weld For: Withheld: 2.The appointment of Ernst & Young LLP, Chartered Accountants, as Auditors of the Corporation and to authorize the directors of the Corporationto fix their remuneration in that capacity. Carried For:81,100,034 Withheld:658,082 3.Approval of an ordinary resolution approving the Corporation’s approach to Executive Compensation as more fully described in the Information Circular. Carried For:60,814,627 and 96.48% Against:2,217,064 and 3.52% 4.Approval of an ordinary resolution approving the Corporation’s Shareholder Rights Plan as more fully described in the Information Circular. Carried: For:61,638,054 and 97.79% Against:1,393,641 and 2.21% 5.Approval of an ordinary resolution approving the Corporation’s Performance Bonus Incentive Plan as more fully described in the Information Circular. Carried: For:44,687,131 and 70.90% Against:18,344,564 and 29.10% 6.Approval of an ordinary resolution approving amendments to the DSG Plan as more fully described in the Information Circular. Carried: For:60,174,528and 95.47% Against:2,855,665 and 4.53% 7.Approval of an ordinary resolution approving amendments to the RSG Plan as more fully described in the Information Circular. 8. RESOLUTION WITHDRAWN Carried: For:44,412,251 and 70.46% Against:18,619,443 and 29.54%
